Order, Supreme Court, New York County (Leslie Crocker Snyder, J.), entered July 7, 1992, which determined, after an evidentiary hearing, that the eyewitness’s identification of defendant was confirmatory, and therefore, that a Wade hearing was not required, unanimously affirmed.
The order appealed from was entered upon remittal of this case to Supreme Court in accordance with the opinion of the New York Court of Appeals (79 NY2d 445), which modified the order of this Court (167 AD2d 146), unanimously affirming two judgments of the Supreme Court, New York County (Eve Preminger, J.), rendered March 8, 1988 and April 6, 1989, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing defendant to concurrent terms of 20 years to life on the murder charge and IV2 to W2 years and 1 to 3 years on the two weapons charges.
The hearing court correctly denied a Wade hearing after properly concluding that the evidence before it established, as *523a matter of law, that the identification was not tainted by any degree of police suggestiveness (People v Lawhorn, 192 AD2d 359). Concur—Rosenberger, J. P., Kupferman, Asch and Rubin, JJ.